MEMORANDUM OPINION

                                            No. 04-10-00021-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 12, 2010, relator Jason Miears filed a petition for writ of mandamus, seeking

to compel his attorney “to proceed in his case pro se.” The court has considered relator’s

petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM


DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.